           Case 1:17-cv-00209-JPB Document 225 Filed 03/01/19 Page 1 of 18



                    IN THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION


VERONICA ALAINE FOX,                         )
                                             )
       Plaintiff,                            )      CIVIL ACTION FILE
                                             )
v.                                           )      NO. 1:17-CV-00209-MHC
                                             )
GENERAL MOTORS LLC,                          )
                                             )
       Defendant.                            )

                   GENERAL MOTORS LLC’S RESPONSE
             TO PLAINTIFF’S MOTION FOR LIMITED SANCTIONS

       Defendant General Motors LLC (“GM LLC”) fully complied with the

Court’s Order dated January 18, 2019 (“Order”) [Doc. 210]. The Court should

deny Plaintiff’s Motion for Sanctions (“Motion”) [Doc. 224].

       This Court’s Order was straightforward. “GM must produce information

about amounts paid to Exponent generally [as opposed to amounts paid to Drs.

Carhart and Natarajan specifically], as requested by Fox.” Order at 6. GM LLC’s

second supplemental responses to Plaintiff’s interrogatories1 were just as


       1
         Although Plaintiff’s Motion for Sanctions consistently refers to both Exponent, Inc. and
Germane Engineering, Plaintiff’s arguments apply almost exclusively to Exponent and not to
Germane. That is notwithstanding the fact that the relief Plaintiff asks the Court to grant—a
sanction that Plaintiff asserts is “closely tied to GM’s actions” (see Motion at 11)—is to “bar GM
from relying in any way on testimony or testing from Exponent and Germane.” Motion at 11.
Nonetheless, because Plaintiff’s Motion is directed almost entirely to GM LLC’s second
supplemental response to Plaintiff’s interrogatory for payments made to Exponent, GM LLC will
address that response singularly hereinafter, unless otherwise indicated.
         Case 1:17-cv-00209-JPB Document 225 Filed 03/01/19 Page 2 of 18



straightforward. In response to the Order, GM LLC served Plaintiff with a second

supplement response which stated the full dollar amount paid to Exponent by or on

behalf of GM LLC or General Motors Corporation within the defined ten-year

scope.

         Plaintiff alleges that GM LLC has “refused to comply with the Court’s

Order,” and bases its Motion for Sanctions on four grounds: (1) GM LLC referred

to itself (“GM LLC”) as the entity that made the payments to Exponent, rather than

including the full description of itself, General Motors Corporation, and its lawyers

that Plaintiff used in the interrogatory; (2) GM LLC included “superfluous

language” at the end of its response; (3) GM LLC based its response on “invoicing

information available from Exponent”; and (4) GM LLC’s verification is

“necessarily false” because it based its responses on information from Exponent’s

invoices.

         None of the four issues Plaintiff raises constitute grounds for any motion at

all, much less a motion for sanctions. Nonetheless, Plaintiff argues that the

appropriate relief is the exclusion of three of GM LLC’s primary expert witnesses

in this case.

                             FACTUAL BACKGROUND

         On April 16, 2018, Plaintiff served GM LLC with an interrogatory asking

GM LLC to “state the amount of money General Motors Corporation, GM or any


                                            2
       Case 1:17-cv-00209-JPB Document 225 Filed 03/01/19 Page 3 of 18



person or entity acti[ng] on behalf of General Motors Corporation or GM, including

General Motors Corporation's and GM's current or former lawyers has paid to

Exponent from 1998 to date.” See GM LLC’s Second Supplemental Responses to

Plaintiff’s Second Continuing Interrogatories (“Exponent Interrogatory

Response”), attached to Plaintiff’s Motion as Exhibit A [Doc. 224-1] at 5. GM

LLC timely responded to the interrogatory, objecting on the grounds that it was

“not limited to information that is relevant to the subject matter involved in the

pending action . . .” Id.

      On June 29, 2018, after discussions with Plaintiff’s counsel, GM LLC

supplemented its answer to the interrogatory, and provided the amounts paid to its

two Exponent experts in this case, Dr. Michael Carhart and Dr. Sridhar Natarajan,

over the past ten years. Id. at 6.

      On September 21, 2018, Plaintiff filed a motion to compel GM LLC to

provide information related to all payments to Exponent Inc. for a period of twenty

years, as requested in the interrogatory. [Doc. 188]. This Court ordered GM LLC

to “produce information about amounts paid to Exponent generally,” but denied

Plaintiff’s motion to the extent that the interrogatory requested 20 years of

payment information, finding instead that “the ten years of information provided

by GM is a reasonable time period.” Order at 6, 7.




                                          3
       Case 1:17-cv-00209-JPB Document 225 Filed 03/01/19 Page 4 of 18



      On February 8, 2019, in full compliance with the Order, GM LLC served its

second supplemental response, providing Plaintiff with a list of the total dollar

amounts paid to Exponent by or on behalf of GM LLC or General Motors

Corporation for each year from 2009 to the date of the interrogatory in 2018. See

Exponent Interrogatory Response at 6–7.

      Plaintiff filed her Motion on February 15, 2018 without first satisfying this

Court’s requirements for resolution of discovery disputes. The Court’s Standing

Order required Plaintiff to first “confer[] with the respondent in a good-faith effort

to resolve the dispute by agreement,” and then to “contact [the Courtroom Deputy

Clerk] to notify her that there is a discovery dispute.” Standing Order Regarding

Civil Litigation (“Standing Order”) [Doc. 4] § II.D.3. Had Plaintiff followed those

requirements, the Court would have “schedule[d] a conference call in which the

Court [would have] attempt[ed] to resolve the matter without the necessity of a

formal motion.” Id. Instead, Plaintiff emailed GM LLC’s counsel on Saturday

February 9, and then filed the Motion five business days later without a response

from GM LLC and without first contacting the Court. Plaintiff’s email was not a

“good-faith effort to resolve the dispute by agreement,” and her failure to notify

the Court of the dispute was a violation of the Court’s Standing Order. Had

Plaintiff complied with the Standing Order, GM LLC believes it would have been




                                           4
           Case 1:17-cv-00209-JPB Document 225 Filed 03/01/19 Page 5 of 18



able to address Plaintiff’s concerns and the parties could have avoided burdening

this Court with additional motion practice.

                                       ARGUMENT

       A.       GM LLC’s second supplemental response did not “omit”
                payments made by GM LLC, General Motors Corporation, or
                their lawyers on their behalf to Exponent.

       In her first argument, Plaintiff alleges that GM LLC “has limited its

‘compliance’ with the Court’s Order by identifying only amounts paid by ‘GM

LLC.’” Motion at 3 (emphases in original). 2 In other words, because GM LLC

used the phrase “GM LLC has paid Exponent. . .”, rather than a phrase that recited

the full the language from Plaintiff’s interrogatory (i.e. “General Motors

Corporation, GM or any person or entity acti[ng] on behalf of General Motors

Corporation or GM, including General Motors Corporation’s and GM’s current

or former lawyers has paid Exponent . . .”), Plaintiff concludes that “it seems clear

that payments from GM’s law firms to Exponent and Germane on GM’s behalf

were omitted from GM’s response.” Id. at 4.




       2
         General Motors Corporation (Old GM) designed, assembled and sold the 2004 Cadillac
SRX Ultraview involved in this case. On June 1, 2009, Old GM filed for bankruptcy and no
longer exists. A separate, new company was formed on July 10, 2009 and purchased the
majority of assets of Old GM. The new company became General Motors LLC. General Motors
LLC also accepted responsibility for certain product liability claims arising from crashes after
the bankruptcy.
                                               5
           Case 1:17-cv-00209-JPB Document 225 Filed 03/01/19 Page 6 of 18



       Of course, GM LLC did not omit from its response any payments to

Exponent, or to Germane,3 and the amounts provided by GM LLC do include

payments by GM LLC, General Motors Corporation, and their lawyers on their

behalf within the defined ten-year scope. GM LLC merely used the name of the

party to this lawsuit as a natural, all-inclusive shorthand in responding to Plaintiff’s

request, as it had done in each of its previous responses. See Exponent

Interrogatory Response at 6 (Supplemental Response served June 29, 2018) (“Over

the past ten (10) years, GM LLC has paid Exponent . . .”) (emphasis added); id.

(Response served May 3, 2018) (“GM LLC has from time to time retained various

professionals from Exponent . . .”) (emphasis added); Germane Interrogatory

Response at 6 (Supplemental Response served June 29, 2018) (“Over the past ten

(10) years, GM LLC has paid Germane Engineering . . .”) (emphasis added).

Plaintiff was not confused about the meaning of GM LLC’s language in those

responses in May and June of last year.

       Plaintiff also argues that GM LLC did not include information about the

amounts paid by or on behalf of General Motors Corporation from January 1, 2009



       3
          Plaintiff’s first argument is the only one of her four arguments that has any conceivable
relation to the Germane interrogatory. In its second supplemental response to that interrogatory,
GM LLC similarly stated: “over the past ten years, GM LLC has paid Germane Engineering . . .”
See GM LLC’s Second Supplemental Responses to Plaintiff’s Third Continuing Interrogatories
(“Germane Interrogatory Response”), attached to Plaintiff’s Motion as Exhibit B [Doc. 224-2] at
6. However, GM LLC used the same language in its first supplemental response to the same
interrogatory, served in June 2018. Plaintiff did not object to the language then.
                                                 6
       Case 1:17-cv-00209-JPB Document 225 Filed 03/01/19 Page 7 of 18



to June 1, 2009. See Motion at 5 (“GM has elected to hide some of the payments

during the ten year period Ordered by this Court.”). GM LLC did include all such

payments in its second supplemental response.        Again, Plaintiff could as easily

have raised that question in reaction to GM LLC’s previous supplemental

responses last year, but instead waited until now.

      GM LLC complied promptly and completely with the Court’s Order. GM

LLC did not cavalierly “hide some of the payments” made to Exponent by an

alleged sleight of hand as described by Plaintiff.


      B.     GM LLC’s use of explanatory language in its second
             supplemental response was not improper, and certainly is not
             sanctionable.
      Plaintiff argues that by including explanatory language in its second

supplemental response, GM LLC “sought to obscure the significance of even the

limited information it provided.” Motion at 5. “That is GM ‘thumbing its nose’ at

the Court.” Id. at 6. That is simply not true.

      After listing the full payment amounts to Exponent for the years 2009

through the date of the request in 2018, GM LLC included the following language

at the end of its second supplemental response:

      These numbers are not limited by work performed for litigation
      purposes or for work in connection with any sort of lawsuit. Exponent
      has provided a number of different services for GM outside of the
      litigation context, including government/NHTSA projects related to
      completely different issues on completely different types of

                                          7
       Case 1:17-cv-00209-JPB Document 225 Filed 03/01/19 Page 8 of 18



      automobiles than those involved in this case. These numbers also
      include work performed by individuals and/or Exponent employees
      who have nothing to do with this case and who have performed no
      work related to any aspect of this case.

Exponent Interrogatory Response at 7.

      There is nothing at all improper about such language, and Plaintiff cites no

authority to support her contention that there is. Both cases she cites for the

proposition that “answers to interrogatories should be in such form that they may

be used upon trial” deal with a responding party’s incorporation by reference of

extraneous material into its response to an interrogatory. In other words, those

cases admonish responding parties for including too little in their responses, not

too much. See Fisher v. Baltimore Life Ins. Co., 235 F.R.D. 617, 628 (N.D. W.

Va. 2006) (“A party cannot escape responsibility of providing direct, complete and

honest answers to interrogatories with the cavalier assertion that required

information can be found in this massive amount of material.”); J. J. Delaney

Carpet Co. v. Forrest Mills, Inc., 34 F.R.D. 152, 153 (S.D.N.Y. 1963)

(“Incorporation by reference of portions of a deposition of a witness, much of it

discursive, or of allegations of a pleading is not a responsive answer.”). Neither

case has anything to do with the present situation.

      The case Plaintiff cites for the proposition that “GM may not attempt to limit

or qualify responses” (Harris v. Oil Reclaiming Company) relates to requests for

admissions, not interrogatories, and is therefore inapposite. See, e.g., United States

                                          8
        Case 1:17-cv-00209-JPB Document 225 Filed 03/01/19 Page 9 of 18



ex rel. Bibby v. Mortg. Investors Corp., 323 F.R.D. 424, 426 (N.D. Ga. 2017)

(noting that “Rule 36 is not a discovery device” and describing the differences

between Rule 36 and the discovery rules as they relate to qualifying language).

       Plaintiff does not even attempt to cite any authority for the proposition that

GM LLC’s use of what Plaintiff calls “superfluous language” is sanctionable

conduct. It is not. In fact, the subject of the motion to compel that Plaintiff filed in

September was that GM LLC not limit its response to just litigation or work

performed by the experts in this case. That Plaintiff now moves for sanctions on

the grounds that GM LLC has clarified in its response that it has not so limited its

response is difficult to comprehend.


       C.    GM LLC answered the interrogatory with the most reliable
             information available.
       Plaintiff next takes issue with the fact that the information provided by GM

LLC was, in GM LLC’s language, “[b]ased upon invoicing information available

from Exponent.” Motion at 7. Plaintiff says that means that “GM itself did not

respond to the request for payment information to Exponent – at all.” Id. Without

citation to any authority, Plaintiff argues that “GM’s failure to review its own

records to fully respond to Plaintiff’s interrogatories violates this Court’s order.”

Id. at 8.




                                           9
       Case 1:17-cv-00209-JPB Document 225 Filed 03/01/19 Page 10 of 18



      Plaintiff is incorrect. Far from being improper (and farther still from being

sanctionable), GM LLC’s reliance on the most reliable source of the requested

information that was available to it was fully compliant with the Rules and the

Court’s Order. As Plaintiff herself observed, Exponent has about 900 employees.

See id. at 2. No doubt, Exponent would know the names and billing histories of all

of its employees better than GM LLC would. As Plaintiff further observed,

“payments to Exponent . . . to assist GM in defending lawsuits are not made only

by the corporation itself.” Id. at 3. Plaintiff herself pointed out the inherent

difficulty in determining “whether the payments to Exponent were made by [a law

firm] or were paid directly by GM.” Id. at 4. In fact, Plaintiff says that her

“interrogatories were drafted based upon the fact that payments . . . are not made

only by the corporation itself.” Id. at 3 (emphasis in original). Presumably

Plaintiff means that her interrogatory was drafted in such a way that the answer

would not be under-inclusive. Of course, that was understandable given the fact

that it called for payment information (1) for a wide variety of different kinds of

services, (2) performed by any number of Exponent’s approximately 900

employees, (3) for payments made by any number of payors, including outside law

firms, and (4) for payments all of which—by definition of the question—were

made to one payee: Exponent.




                                          10
       Case 1:17-cv-00209-JPB Document 225 Filed 03/01/19 Page 11 of 18



      GM LLC took all reasonable steps to make certain that its response was not

under-inclusive, and fully complied with the Rules and the Court’s Order. See

Parrot v. Wilson, 707 F.2d 1262, 1273 (11th Cir. 1983) (finding answers to

interrogatories satisfy Rule 33 when “the answers as a whole disclose a

conscientious endeavor to understand the questions and to answer fully those

questions as are proper”) (quoting 8 C. Wright & A. Miller, Federal Practice &

Procedure: Civil § 2177 (1970)).

      Plaintiff attempts to argue that GM LLC’s reliance on Exponent’s invoicing

records was inconsistent with GM LLC’s past practices in responding to

interrogatories, and therefore “is obviously suspect.” Id. at 8; see also id.

(“Plaintiff cannot imagine a benign explanation”). However, in each of the three

examples Plaintiff provides, GM LLC’s response was significantly more limited in

scope, unlike here where GM LLC unarguably provided responsive information for

all payments to Exponent Inc. for the full ten years. See Exponent Interrogatory

Response at 6 (Supplemental Response served June 29, 2018) (limiting its

response to payments made to Drs. Carhart and Natarajan); Reynolds v. GM

interrogatory resp. [Doc. 188-1 at 5] (limiting its response to “work performed by

Richard Keefer and Robert Larson, work performed by other individuals whom

GM was reasonably able to identify as being employed by Exponent, Inc., and

amounts attributed to Exponent, Inc. only”); Collins v. GM interrogatory resp.


                                          11
       Case 1:17-cv-00209-JPB Document 225 Filed 03/01/19 Page 12 of 18



[188-2 at 3] (limiting its response to “employees of [Exponent] identified as

principal consultants”). In this case, unlike in those, GM LLC has been ordered to

provide amounts paid over the past ten years for “the services of Exponent as a

whole.” Order at 4.

      GM LLC’s efforts to respond to Plaintiff’s interrogatory fully relying on the

best source of information available demonstrates that it has complied in full with

the Court’s order, and has well-satisfied its obligations under Rule 33. GM LLC

clearly stated that it went to and provided responsive information from Exponent,

demonstrating a conscientious endeavor to fully answer the question.


      D.     GM LLC’s verification is not “false.”

      With no citation to authority, Plaintiff argues that “[t]here is no possible way

that GM can ‘verify’ what is stated in its supplemental responses when GM itself

did not gather the information.” Motion at 9. GM LLC’s verification, therefore,

“is necessarily false.” Id.

      To the contrary, GM LLC’s authorized agent signed the verification under

oath, attesting that GM LLC’s second supplemental responses were true and

correct. See Dockens v. DeKalb Cty. Sch. Sys., No. 1:07-CV-1345-CAP/AJB,

2008 WL 11334020, at *4 (N.D. Ga. Oct. 16, 2008) (“Rule 33 expressly permits a

representative of a corporate party to verify the corporation’s answers without

personal knowledge of every response by furnishing such information as is

                                         12
      Case 1:17-cv-00209-JPB Document 225 Filed 03/01/19 Page 13 of 18



available to the party.”) (quoting Shepherd v. Am. Broad. Cos., Inc., 62 F.3d 1469,

1482 (D.C. Cir. 1995)). GM LLC’s second supplemental response expressly

describes the process undertaken by GM LLC to furnish the necessary information

to the corporate representative. Namely, the information provided by GM LLC

was “[b]ased upon invoicing information available from Exponent.” The

representative therefore had a sufficient basis for signing the responses. See

Shepherd, 62 F.3d 1469, 1482 (to respond to interrogatories in a sufficient way, a

corporate representative “must have a basis for signing the responses and for

thereby stating on behalf of the corporation that the responses are accurate. The

representative may accomplish this through whatever internal process the

corporation has chosen”) (internal citations omitted); see also Valmonte v. Galena

Biopharma, Inc., No. 2:16-CV-180-RWS, 2017 WL 7528556, at *19 (N.D. Ga.

Aug. 29, 2017).

      GM LLC’s second supplemental responses were true and correct, and its

corporate representative’s verification was proper. Plaintiff has cited no authority

to the contrary, and her assertion that GM LLC’s verification is “false” is

unfounded.

                                  CONCLUSION

      GM LLC has complied with the Court’s Order fully. Sanctions are

inappropriate. Plaintiff has violated the Court’s Standing Order by filing this


                                         13
      Case 1:17-cv-00209-JPB Document 225 Filed 03/01/19 Page 14 of 18



Motion without first satisfying the requirements for resolution of discovery

disputes.   GM LLC asks the Court to deny Plaintiff’s Motion.


      This 1st day of March, 2019.


                         /s/ Benjamin S. Willson
                         C. Bradford Marsh
                         Georgia Bar No.471280
                         Myrece Johnson
                         Georgia Bar No. 940301
                         SWIFT, CURRIE, McGHEE & HIERS, LLP
                         1355 Peachtree St. N.E., Suite 300
                         Atlanta, Georgia 30309
                         (404) 888-6151
                         brad.marsh@swiftcurrie.com
                         myrece.johnson@swiftcurrie.com
                         Michael L. Bell (Pro Hac Vice)
                         mbell@lightfootlaw.com
                         J. Chandler Bailey (Pro Hac Vice)
                         cbailey@lightfootlaw.com
                         Reid C. Carpenter (Pro Hac Vice)
                         rcarpenter@lightfootlaw.com
                         Benjamin Sanders Willson (Pro Hac Vice)
                         bwillson@lightfootlaw.com
                         LIGHTFOOT, FRANKLIN & WHITE, LLC
                         400 20th Street North
                         Birmingham, Alabama 35203
                         T: 205-581-0700
                         F: 205-380-9169
                         Kevin J. Malloy (Pro Hac Vice)
                         BOWMAN AND BROOKE, LLP
                         1441 Main Street, Suite 1200
                         Columbia, SC 29201
                         T: 803.726.7420
                         F: 803.726.7421
                         kevin.malloy@bowmanandbrooke.com
                                         14
Case 1:17-cv-00209-JPB Document 225 Filed 03/01/19 Page 15 of 18




                 Thomas M. Klein (Pro Hac Vice)
                 KLEIN THOMAS
                 2901 North Central Avenue, Suite 1600
                 Phoenix, AZ 85012
                 T: 692.643.2300
                 F: 602.248.0947
                 tom.klein@kleinthomaslaw.com
                 Attorneys for Defendant General Motors LLC




                               15
      Case 1:17-cv-00209-JPB Document 225 Filed 03/01/19 Page 16 of 18




                   7.1 CERTIFICATE OF COMPLIANCE

      I hereby certify that this document was prepared in Times New Roman font,

14 point, and complies with Local Rules 5.1 (C) and 7.1 (D), ND Ga.

      This 1st day of March, 2019.



                        /s/ Benjamin S. Willson
                        C. Bradford Marsh
                        Georgia Bar No.471280
                        Myrece Johnson
                        Georgia Bar No. 940301
                        SWIFT, CURRIE, McGHEE & HIERS, LLP
                        1355 Peachtree St. N.E., Suite 300
                        Atlanta, Georgia 30309
                        (404) 888-6151
                        brad.marsh@swiftcurrie.com
                        myrece.johnson@swiftcurrie.com
                        Michael L. Bell (Pro Hac Vice)
                        mbell@lightfootlaw.com
                        J. Chandler Bailey (Pro Hac Vice)
                        cbailey@lightfootlaw.com
                        Reid C. Carpenter (Pro Hac Vice)
                        rcarpenter@lightfootlaw.com
                        Benjamin Sanders Willson (Pro Hac Vice)
                        bwillson@lightfootlaw.com
                        LIGHTFOOT, FRANKLIN & WHITE, LLC
                        400 20th Street North
                        Birmingham, Alabama 35203
                        T: 205-581-0700
                        F: 205-380-9169
                        Kevin J. Malloy (Pro Hac Vice)
                        BOWMAN AND BROOKE, LLP
                        1441 Main Street, Suite 1200
                        Columbia, SC 29201
                        T: 803.726.7420
                                       16
Case 1:17-cv-00209-JPB Document 225 Filed 03/01/19 Page 17 of 18



                 F: 803.726.7421
                 kevin.malloy@bowmanandbrooke.com
                 Thomas M. Klein (Pro Hac Vice)
                 KLEIN THOMAS
                 2901 North Central Avenue, Suite 1600
                 Phoenix, AZ 85012
                 T: 692.643.2300
                 F: 602.248.0947
                 tom.klein@kleinthomaslaw.com
                 Attorneys for Defendant General Motors LLC




                               17
       Case 1:17-cv-00209-JPB Document 225 Filed 03/01/19 Page 18 of 18




                          CERTIFICATE OF SERVICE

      I hereby certify that on the 1st day of March, 2019, I caused the attached

GENERAL MOTORS LLC’S RESPONSE TO PLAINTIFF’S MOTION FOR

LIMITED SANCTIONS to be electronically transmitted to the Clerk’s Office

using the CM/ECF system for filing which will automatically send email

notification of such filing to the following attorneys of record:


James E. Butler, Jr.
Tedra Cannella
Robert H. Snyder
Rory A. Weeks
BUTLER WOOTEN & PEAK, LLP
2719 Buford Highway
Atlanta, GA 30324
Attorneys for Plaintiff

William G. Hammill
KENNETH S. NUGENT, PC
227 Pleasant Hill Road
Building 11, Suite 300
Duluth, GA 30096
Attorney for Plaintiff


                          /s/ Benjamin S. Willson
                          OF COUNSEL




                                          18
